UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1863


DANIEL J. WILLIS,

                       Plaintiff – Appellant,

          v.

TOWN OF TRENTON AND ITS OFFICIALS; MAYOR DARLENE SPIVEY;
DANNY BLACKWELL; ROBERT HORVATH; CHARLES C. JONES, JR.,
Council Member; GLENN SPIVEY, Town clerk and Jones County
School    Board   and    its   members;    MICHAEL   BRACEY,
Superintendent; BILLY GRIFFIN; CHARLES GRAY; MARY HALL;
BARRY JONES; LARRY WALSTON; LUVENIA FOSTER, Administrative
Assistant and Liaison Officer as Board Members; JONES
COUNTY BOARD OF COMMISSIONERS; FRANKY HOWARD, County
Manager; FRANK EMORY, Chairman; W. MICHAEL HADDOCK; SONDRA
RIGGS; JOSEPH WIGGINS; ZACK KOONCE, III, Commissioner;
JENNIFER KING, Clerk to the Board, and/or their Successors,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:13-mc-00004-H)


Submitted:   October 22, 2013              Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Kathleen Tanner
Kennedy, THARRINGTON SMITH LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Daniel    Johnson      Willis    appeals    the       district       court’s

order denying authorization to file his 42 U.S.C. § 1983 (2006)

complaint.        Willis is required to file a motion for leave to

file a complaint under a pre-filing injunction imposed by this

court and the district court.              We have reviewed the record and

find   no   reversible       error.       Accordingly,        we    affirm      for    the

reasons     stated    by     the   district    court.         Willis       v.   Town   of

Trenton,    No.     4:13-mc-00004-H       (E.D.N.C.     June       18,     2013).      We

dispense     with     oral     argument      because    the        facts    and     legal

contentions    are    adequately      presented    in    the       materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          3